Citation Nr: 9929984	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  98-20 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.H.F., LCPC


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to June 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Fort Harrison, Montana, Department of 
Veterans Affairs (VA) Regional Office (RO) from a May 1998 
rating decision that denied entitlement to TDIU.  


REMAND

The veteran contends that his PTSD condition warrants a 
rating in excess of 50 percent.  In general, an allegation of 
increased disability is sufficient to establish a well-
grounded claim for increased rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  Once the veteran has 
established a well-grounded claim, the VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  

Although the December 1998 appeal addressed the denial of 
TDIU, the veteran's statements constituted a notice of 
disagreement with the 50 percent disability rating for PTSD 
awarded in February 1998.  See 38 C.F.R. § 20.201 (1998).  
This case must be remanded because the RO did not issue a 
statement of the case.  When there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case, and the RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995).

In particular, the veteran was not informed of the new 
evaluation criteria for PTSD because he did not receive a 
statement of the case.  Effective November 7, 1996, the 
Ratings Schedule for Mental Disorders was amended and 
redesignated as 38 C.F.R. § 4.130.  61 Fed. Reg. 52695-52702 
(October 8, 1996).  Under the new regulation, the evaluation 
criteria for mental disorders substantially changed, in that 
the new criteria focused on the individual symptoms as 
manifested throughout the record rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe, or total.  
Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In addition, the matter of TDIU must be remanded because it 
is inextricably intertwined with the issue of an increased 
rating for PTSD.  See 38 C.F.R. § 4.16 (1998) (TDIU award 
requires certain minimum percentage ratings for service-
connected disability(ies)); Babchak v. Principi, 3 Vet. App. 
466, 467 (1992).  

The February 1998 Social Security Administration decision 
referred to numerous professionals who treated or counseled 
the veteran and whose complete records are not included in 
the claims folder:  Herman Walters, Ph.D.; Lawrence Rowan, a 
vocational expert; Richard L. Smith, a physical therapist; 
Carl E. Albertson, M.D.; St. Joseph Hospital; Ned Wilson, 
M.D.; and Timothy Browne, M.D.  This case is remanded to 
obtain the veteran's complete treatment records.  38 C.F.R. § 
3.159 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992).  

The January 1998 VA examination was inadequate because the 
examiners failed to fully address the matters listed below in 
Item 2.  If a diagnosis is not supported by the finding on 
the examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (1998).  

Therefore, this case is remanded for the RO to issue a 
statement of the case regarding the issue of a rating in 
excess of 50 percent for PTSD and to obtain the veteran's 
full medical records and a comprehensive examination by a VA 
physician.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 4.2 
(1998).  



This matter is remanded to the RO for further development as 
follows:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for PTSD since 1996.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources whose 
records have not previously been secured.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder.  

2.  After the above-requested development 
has been completed and the additional 
evidence added to the record, the veteran 
should be afforded a comprehensive VA 
psychiatric examination.  The claims file 
and a separate copy of this remand should 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  

It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should also take specific note 
of the veteran's reported and documented 
medical history, including all in-service 
and post-service disabilities.  

The examiner should then offer a medical 
opinion as to: a) a full description of 
the effects of PTSD upon the veteran's 
ordinary activities; 

b) a characterization of the veteran's 
overall social and industrial impairment, 
as mild, definite, considerable, severe, 
or total, due to PTSD, noting relevant 
symptoms, from May 1996 to November 1996, 
and since November 1996; 

c) a characterization of the veteran's 
occupational and social impairment 
manifesting as reduced reliability and 
productivity due to PTSD since November 
1996, noting symptoms of flattened 
affect, circumstantial, circumlocutory, 
or stereotyped speech, panic attacks more 
than once a week, difficulty in 
understanding complex commands, 
impairment of short- and long-term 
memory, impaired judgment, impaired 
abstract thinking, disturbances of 
motivation and mood, difficulty in 
establishing and maintaining effective 
work and social relationships; 

d) a characterization of the veteran's 
occupational and social impairment 
manifesting as deficiencies in work, 
school, family relations, judgment, 
thinking, or mood, due to PTSD since 
November 1996, noting symptoms of 
suicidal ideation, obsessional rituals 
which interfere with routine activities, 
speech intermittently illogical, obscure, 
or irrelevant, near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively, impaired impulse control, 
spatial disorientation, neglect of 
personal appearance and hygiene, 
difficulty in adapting to stressful 
circumstances, and the inability to 
establish and maintain effective 
relationships; 

e) a characterization of the veteran's 
occupational and social impairment due to 
PTSD since November 1996, including 
symptoms of gross impairment in thought 
processes or communication, persistent 
delusions or hallucinations, grossly 
inappropriate behavior, persistent danger 
of hurting self or others, intermittent 
inability to perform activities of daily 
living, and disorientation to time or 
place, memory loss for names of close 
relatives, own occupation, or own name; 

f) a characterization of the frequency, 
severity, and duration of psychiatric 
symptoms, the length of any remissions, 
and the veteran's capacity for adjustment 
during any periods of remission, based on 
all the evidence of record that bears on 
occupational and social impairment rather 
than assessment of the level of 
disability at the moment of the 
examination; and 

g) if the examiner deems the veteran 
unemployable, a medical opinion should be 
provided as to whether PTSD alone renders 
that veteran unable to work; that is, the 
examiner should distinguish the degree of 
unemployability due to PTSD from the 
degree of unemployability due to other 
disabilities, including non-service 
connected degenerative changes of the 
cervical and lumbosacral spine and 
alcohol abuse.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims for an increased 
rating for PTSD and TDIU based on the 
entire evidence of record.  All pertinent 
law, regulations, and Court decisions 
should be considered, including 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996) and 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (1998) and Friscia 
v. Brown, 7 Vet.App. 294, 297 (1994).  
The RO should consider whether staged 
ratings are warranted for PTSD.  See 
Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim; the veteran 
should be informed that a substantive 
appeal is required if he wishes to pursue 
the issue of a higher schedular rating 
for PTSD.  In particular, the 
supplemental statement of the case must 
provide notice of the evaluation criteria 
for PTSD.  The RO's actions should follow 
the Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, the case should be 
returned to the Board for further 
appellate review.  Only those issues that 
have been fully developed for appellate 
review should be certified to the Board.  
By this remand, the Board intimates no 
opinion as to any final outcome 
warranted. No action is required of the 
veteran until he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  



